 

Exhibit 10.1

[sltc.jpg]

2121 SOUTH EL CAMINO REAL

San Mateo, California 94403

 

 

 

September 1, 2014

 

 

 

 

Mr. Michael Brodsky

2121 South El Camino Real

San Mateo, California 94403

 

Dear Michael:

 

Reference is made to your employment offer letter dated effective August 6,
2013, as amended December 4, 2013, with Selectica, Inc. (the “Company”) whereby
you currently serve as Executive Chairman (the “Employment Agreement”). You will
continue to serve as Executive Chairman, reporting to the Company’s Board of
Directors, for an extended transition period through August 31, 2015. This
letter hereby amends the Employment Agreement as follows:

 

1. Section 2 shall be amended and replaced with the following:

 

Cash Compensation. The Company will pay you a salary at the rate of $12,500 per
month from September 1, 2014 through August 31, 2015, less all appropriate state
and federal taxes and withholdings, payable in accordance with the Company’s
standard payroll schedule, after which this agreement will terminate and you
would thereby automatically resign as Executive Chairman and as an executive and
employee of the Company but would continue thereafter in your director capacity
as Chairman of the Board.

 

2. The following shall be added to end of Section 3.1:

 

For your extended service through August 31, 2015, you will be granted an
additional grant of (i) 25,000 restricted stock units representing shares of the
Company’s Common Stock (the “CEO Units”) and (ii) a stock option (the “CEO
Option”) to purchase 50,000 shares of Company’s Common Stock, in each case under
Company’s 1999 Equity Incentive Plan (the “EIP”). The CEO Units and the CEO
Options shall be granted on September 2, 2014, with the CEO Options having an
exercise price equal to the fair market value of the Company’s common stock at
the open of market on September 2, 2014. The CEO Units and CEO Options shall
vest over a 24 month period (regardless of whether you continue employment) in
equal quarterly installments from September 1, 2014. The CEO Units will be
settled on the earliest Permissible Trading Day after they vest. In addition,
100% of the CEO Units and CEO Options will vest and the CEO Units will be
settled immediately if the Company is subject to a Change in Control, as defined
in the EIP. The grants of the CEO Units and CEO Options are subject to the other
terms and conditions set forth in the EIP and the Company’s forms of Stock Unit
Agreement and Stock Option Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

September 1, 2014

Page 2

 

 

 

Please indicate your agreement with these terms by countersigning below.

 

 

 

 

Very truly yours,

 

                    SELECTICA, INC.  

 

 

 

 

 

 

 

 

 

By:

/s/ Alan Howe

 

 

Name:

      Alan Howe, on behalf of the Board of Directors

 

 

 

I have read and accept this agreement:  

           

/s/ Michael Brodsky

MICHAEL BRODSKY

     

Dated:

 

September 1, 2014

 